DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the outer diameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second end 3D" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner diameter" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the shoulder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato (U.S. Application Publication No. 2008/0099481) in view of Becker (U.S. Application Publication No. 2019/0276208).
Regarding claim 1, D’Amato discloses a lid (1) made of paper (par. 57), comprising a lid disk (5) and a lid ring (1) having a longitudinal axis and a circumferential wall (6) extending in the direction of the longitudinal axis and having an inner surface and an outer surface as well as a first end (12) and a second end (14), 
D’Amato fails to teach wherein the U-shaped region is part of the lid disc.
Becker teaches that a lid disc can attach to a lid ring with a U-shaped region located on the lid disc (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the with U-shape region located on the lid disc, since such a modification would be a simple reversal of part locations in order to achieve the same predicable result and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 2-4, the modified lid of D’Amato teaches wherein the wall is retracted inwardly in the direction of the longitudinal axis in its region that engages in the U- shaped region of the lid disk (Fig. 2), thereby forming a shoulder (15) below the lid disk, an outer diameter of the lid disk is smaller than an inner diameter of the wall of the lid ring in the region of the second end (Fig. 2), and the lid is stackable (Fig. 3), .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato and Becker in view of Haug (U.S. Application Publication No. 2018/0319116).
The structure of the modified lid of D’Amato reads on the method as disclosed above but fails to teach a pre-drawn conical disk that is produced and connected to the lid ring.
Haug teaches that it is known in the art to draw a conical lid disc together with another component to secure the comments together (Figs. 5-8, par. 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a pre-drawn disc, as taught by Haug, since such a modification would be the use of a known technique in order to obtain a known device. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have retracted the lid ring before or after connecting the lid disc, since it has been held to be obvious to try when selecting from a finite number of predictable options (MPEP 2143).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733